Case: 2:21-cv-01741-SDM-CMV Doc #: 17 Filed: 08/25/21 Page: 1 of 1 PAGEID #: 284




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 BEVERLY A. MESTER,

                      Plaintiff,

        v.                                             Civil Action 2:21-cv-1741
                                                       Judge Sarah D. Morrison
                                                       Magistrate Judge Chelsey M. Vascura
 McGRAW HILL, LLC,

                      Defendant.




                                           ORDER

       The parties submitted their Rule 26(f) Report on August 17, 2021, and the Court held a

telephonic conference on August 25, 2021. All parties were represented by counsel.

       As discussed during the conference, Defendant’s Motion to Stay (ECF No. 15) is

GRANTED such that discovery is STAYED in this action pending resolution of the Motion to

Compel Arbitration (ECF No. 5). If appropriate, WITHIN FOURTEEN DAYS of the Court’s

resolution of the Motion to Compel Arbitration, the parties are ORDERED to confer and submit

a renewed Rule 26(f) Report.

       IT IS SO ORDERED.



                                                   /s/ Chelsey M. Vascura
                                                   CHELSEY M. VASCURA
                                                   UNITED STATES MAGISTRATE JUDGE
